Title: To James Madison from Paul Hamilton, 20 September 1810
From: Hamilton, Paul
To: Madison, James


Dear SirWashington Septr. 20th. 1810
I have the honor of forwarding to you the copy of Mr. Erving’s letter which you directed Mr. Smith to return to you, through me, after perusal. The information given by Mr. Erving in this paper, combined with what I have derived from other documents having reference to the transactions in the Floridas, tends very much to strengthen an opinion which I have held that, at no distant day, those countries would prove to be a source of occurrences very interesting to the United States. I think, Sir, that our Government will soon be called to the exercise of much circumspection and no little firmness. I anticipate an increase of your cares and responsibility, but I entertain not a doubt that the result will be an augmentation of public appropation [sic] of, and confidence in your measures. I might say much more on this subject but I will defer other remarks.
I have some matters which I might communicate to you, as bound to do on the score of duty, but as I think your retirement aught to be as much a season of relaxation as the substantial interests of the State will permit, and as they can be postponed without disadvantage I shall not, now, offer them to your consideration.
In your letter to Mr. Smith, which he sent with the enclosed, you speak of your return to this city but do not mention a day—permit me, therefore, to intreat that, unless you are imperiously called by public considerations you will not come here before the middle of next month: for, it is a truth that Washington is, at this moment, very sickly with fevers of a bilious type and of obstinate character. One of the physicians confessed to me yesterday that he had 14 cases in hand, 5 of which had arisen in the course of the day. The citizens, generally, oppose and controvert the idea of unhealthiness, but in doing so only manifest to one who is only a Sojourner, but not the less an Observer, their partialities or prejudices. I am counting on the agitation which an equinoctial gale may produce, and if it is strong, we shall have a regenerated atmosphere and fever may cease, but the solid dependance is, in my judgment, on the commencement of cold weather—previously to which, if you come here (I do not mean actual frost) your change will be trying to you and Mrs. Madison. Excuse my freedom I pray you.
The deaths I have witnessed, and the knowledge of the general prevalence of fever have induced me to remain with my family. Had I gone abroad, I would have directed my course so as to avail myself of your hospitality, and next, to have commenced an acquaintance with Mr. Jefferson, in both which I had promised myself much happiness, but a due attention to my family and my own peace of mind have deprived me of this great promised gratification. At some other time I may be more fortunate.
I hope that you and Mrs. Madison enjoy health, of which and every other comfort, my family unite with me in wishing a long continuance to you both. Mrs. Hamilton and my children have, as yet, escaped fever but we are only on today relieved in our apprehensions as to our most useful servant who has been seriously attacked by it. Accept I pray you, Sir, the assurance that with the utmost regard and attachment I am yrs
Paul Hamilton
